Exhibit 10.43

THE PEACHTREE BANK

1998 STOCK OPTION PLAN

 

1. PURPOSE.

The Peachtree Bank (“Bank”) 1998 Stock Option Plan is intended to encourage
stock ownership by officers and other key employees of the Bank, its
Subsidiaries and its Affiliates, to provide them with a proprietary interest or
to increase their proprietary interest in the Bank’s success and/or encourage
them to remain in the employ of the Bank or its Parent, Subsidiaries or
Affiliates.

 

2. DEFINITIONS.

Where the following words appear in the Plan, they shall have the respective
meanings set forth below, unless their context clearly indicates a contrary
meaning:

 

  A. Affiliate - Any corporation or other business organization in which the
Parent owns, directly or indirectly, 25% or more of the voting stock or capital
at the time of the granting of the Option.

 

  B. Bank - The Peachtree Bank, a Georgia bank.

 

  C. Board of Directors - The Board of Directors of the Bank.

 

  D. Code - The Internal Revenue Code of 1986, as amended, including amendments
hereafter adopted.

 

  E. Committee - The Compensation Committee of the Board of Directors or any
successor Committee appointed by the Board of Directors. In the absence of the
appointment of the Committee, the Board of Directors of the Bank shall exercise
all of the powers of the Committee under the Plan.

 

  F. Employee - Employee shall mean any officer or other key employee (including
an officer or other key employee who is also a director) employed on a full-time
basis by the Bank or any present or future Parent or Subsidiary or Affiliate.

 

  G. Incentive Stock Option or ISO - An option granted under the Plan which
constitutes an incentive stock option within the meaning of Section 422 of the
Code.

 

  H. Non-Qualified Stock Option or NQSO - An option granted under the Plan which
does not qualify as an ISO.

 

  I. Option - An option granted under the Plan which may be either an ISO or a
Non-Qualified Stock Option.



--------------------------------------------------------------------------------

  J. Option Agreement - The document setting forth the terms and conditions of
each Option.

 

  K. Optionee - The holder of an Option.

 

  L. Parent - Parent shall mean any present or future corporation as defined in
Subsections 424(e) and (g) of the Code.

 

  M. Plan - The Peachtree Bank 1998 Stock Option Plan, as the same may be
amended from time to time in accordance with the terms hereof.

 

  N. Shares - The shares of common stock of the Bank, $5.00 par value, subject
to adjustment and substitution as provided in Paragraph 5 of the Plan.

 

  O. Subsidiary - Any present or future subsidiary of the Bank as defined in
Subsections 424(f) and (g) of the Code.

 

3. ADMINISTRATION.

A. The Committee shall have full and complete authority in its sole discretion,
but subject to the express provisions of the Plan: to grant Options; to
determine the option price of the Shares covered by each Option; to determine
the Employees of the Bank, its Parent, Subsidiaries and Affiliates to whom, and
the time or times at which, Options shall be granted; to determine the number of
Shares to be covered by each Option; to interpret the Plan; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of each option grant and Option Agreement (which terms need not
be identical); to determine the vesting schedule of each Option (including the
acceleration thereof); to cancel and amend Options (with the consent of the
holder of the Option where required); to impose such conditions on the grant of
Options as it determines to be appropriate, including the surrender of
outstanding stock options issued under the Plan or any other stock option plan,
regardless of the option price; and to make all other determinations and rules
and take such other action deemed necessary or advisable for the administration
of the Plan. In addition, the Committee may extend the duration of any NQSO for
a period not to exceed one year subject to the provisions of Paragraph 6.B
hereof without changing the option price upon such terms as the Committee may
deem advisable.

Each determination, interpretation, rule or other action made or taken pursuant
to the Plan by the Committee shall be final and conclusive for all purposes and
binding upon all persons, including, but without limitation thereto, the Bank,
its Parent, Subsidiaries and Affiliates, the Board of Directors, the Committee,
Employees of the Bank, its Parent, Subsidiaries and Affiliates and Optionees and
their respective successors in the interest.

B. The Committee shall consist of not less than two (2) directors who are not
employees of the Bank, its Parent, Subsidiaries or Affiliates. The Board of
Directors may designate one (1) of the members of the Committee as its
chairperson and the Committee shall hold its meetings at such times and places
as it shall deem advisable. A majority of its members shall constitute a quorum.
All determinations of the Committee shall be made by a majority of its members
present at a meeting at which a quorum was present. Any decision or
determination

 

2



--------------------------------------------------------------------------------

reduced to writing and signed by all the members of the Committee shall be
effective as if it had been made by a vote at a meeting duly called and held.
The Committee shall keep minutes of its meetings and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

C. No member of the Committee shall be liable for any action or determination
made in good faith with respect to the administration of the Plan and the
granting of Options thereunder.

 

4. ELIGIBILITY AND LIMITATIONS.

Options may be granted only to Employees of the Bank, any Subsidiary, Parent or
Affiliate of the Bank. Persons who are not Employees of the Bank, a Subsidiary,
Affiliate or Parent of the Bank will not be eligible to receive an ISO. In
determining the number of shares to be covered by each Option, subject to
Paragraph 5 hereof, and persons to whom Options shall be granted, the Committee
shall take into account such factors as it shall deem relevant in connection
with accomplishing the purpose of the Plan as set forth in Paragraph 1 hereof.
Any person who has been granted an Option may be granted an additional Option or
Options if the Committee shall so determine. No ISO shall be granted to an
individual who, at the time the ISO is granted, owns (within the meaning of
Subsection 422(b)(6) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Bank or any Parent or
Subsidiary of the Bank, unless, at the time the ISO is granted, the option price
is at least 110 percent (110%) of the fair market value of the Shares subject to
the ISO, and the ISO by its terms is not exercisable after the expiration of
five (5) years from the date the ISO is granted.

An ISO granted to an Optionee in excess of the limitations set forth in
Subsection 422(d) of the Code for any calendar year shall be deemed to be a
Non-Qualified Stock Option.

Each Option must be granted prior to October 5, 2008.

 

5. AVAILABLE SHARES AND STOCK ADJUSTMENTS.

A. The total number of Shares that may be issued pursuant to Options granted
under the Plan shall not exceed 100,000 Shares of Common Stock, subject to
adjustment as set forth hereinafter. Shares subject to the Plan may be either
authorized but unissued Shares or Shares that were once issued and subsequently
reacquired by the Bank. If any Option is surrendered before exercise or lapses
without exercise or for any other reason ceases to be exercisable, the Shares
reserved therefor shall continue to be available under the Plan. The Bank will
reserve and keep available a sufficient number of authorized but unissued Shares
and/or treasury Shares to be issued upon the exercise of the Options.

B. In the event of a capital adjustment resulting from a stock dividend, stock
split, reverse stock split, or a reclassification of the Shares or other similar
action by the Bank, the number of shares of stock subject to this Plan and the
number of shares under any Option granted hereunder shall be adjusted consistent
with such capital adjustment. The price of any Share under Option shall be
adjusted so that there will be no change in the aggregate purchase price payable
upon the exercise of any such Option. The granting of an Option pursuant to this
Plan

 

3



--------------------------------------------------------------------------------

shall not affect, in any way, the right or power of the Bank to make changes of
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

C. In the event of any merger or consolidation or other reorganization in which
the Bank shall be the surviving entity and its shareholders retain all of the
Shares held immediately prior to such event and receive no securities or other
property, there shall be no change in the securities or the number of Shares
that the holder of the Option will be entitled to receive upon the exercise of
the Option or the option price, except as set forth in this Paragraph 5.

D. In the event of any merger or consolidation or other reorganization in which
the Bank shall be surviving entity and its shareholders have a right to receive
securities for or other property in addition to the outstanding Shares held,
each holder of an outstanding Option shall be entitled to receive, upon the
exercise of the Option, in lieu of the number of Shares as to which such holder
of the Option would otherwise have been entitled to receive upon the exercise of
the Option immediately prior to such merger or consolidation or other
reorganization, the number and class of shares and other securities and other
property to which such holder of the Option would have been entitled to receive
(or retain) pursuant to the terms of the merger or consolidation or other
reorganization if, at the time of such merger or consolidation or other
reorganization, such holder of the Option had been the holder of record of a
number of Shares equal to the number of Shares to which such Option is then
being so exercised. Comparable rights shall accrue to each holder of an Option
in the event of successive mergers or consolidations or other reorganizations.

E. In the event of any merger or consolidation or other reorganization in which
the Bank is not the surviving corporation and the shareholders of the Company
shall not receive any equity securities of the surviving entity (or its Parent)
for their Shares, except as hereinafter set forth, all Options (whether or not
vested in whole or in part) which have not been exercised prior to or upon such
event, shall terminate upon such event unless and to the extent the Board of
Directors shall have provided for the substitution of other options for, or for
the assumption by the surviving corporation provided for the substitution of
other options for, or for the assumption by the surviving corporation (or its
Parent) of any unexercised Options then outstanding. Such action by the Board of
Directors may be taken with respect to ISOs only to the extent permitted by the
Code, including Sections 422 and 424. Except to the extent the Board of
Directors shall have provided for the substitution of other options for, or for
the assumption by another corporation of, any unexercised Options then
outstanding or shall have specifically otherwise provided as permitted by this
Subparagraph E, the Options which have not vested shall not become exercisable
upon such event and all outstanding Option shall expire upon such event.

F. In the event of any merger or consolidation or other reorganization in which
the Bank is not the surviving entity and in which its shareholders shall receive
equity securities (regardless of whether they receive other property) for their
Shares, each holder of an outstanding Option shall be entitled to receive, upon
the exercise of the Option, in lieu of the number of Shares as to which such
holder of the Option would otherwise have been entitled to receive upon the
exercise of the Option immediately prior to such merger or consolidation or
other reorganization, the number and class of shares and other securities and
other property which such holder of the Option would have been entitled to
receive pursuant to the terms of the

 

4



--------------------------------------------------------------------------------

merger or consolidation or other reorganization if, at the time of such merger
or consolidation or other reorganization, such holder of the Option had been the
holder of record of a number of Shares equal to the number of Shares to which
such Option is then being so exercised. Comparable rights shall accrue to each
holder of an Option in the event of successive mergers or consolidations or
reorganizations.

G. Upon the dissolution or liquidation of the Bank, all Options, whether or not
vested in whole or in part, which have not been exercised prior to such event
shall terminate such event.

H. Any adjustments pursuant to this Paragraph 5 may provide for the elimination
of any fractional interest which might otherwise become subject to an Option,
with or without consideration, as determined by the Board of Directors.

 

6. OPTION TERMS.

The Options will be granted under terms and conditions set forth in a written
instrument as determined by the Committee from time to time. The Options will
include (but no by way of limitation) the following:

A. Price and Payment - The purchase price of each Share covered by each Option
as determined by the Committee. The purchase price of each Share covered by an
Option shall not be less than the fair market value of a Share at the time of
the granting of the Option. The fair market value of a Share shall be determined
without regard to any restriction other than restrictions which by their terms
will never lapse. The purchase price of the Shares to which an Option shall be
exercised shall be paid in full at the time of the exercise in cash or by check,
subject to collection. The Committee may also provide that the purchase price
may be paid in whole or in part by assigning to the Company a number of Shares
having a fair market value, determined as of the date the Option is exercised,
equal to the amount of the purchase price for the Shares being acquired upon the
exercise of the Option which the Committee permits to be paid by the assigning
of Shares to the Company. In such event, the committee may, in its sole
discretion, require certain representations and other conditions precedent to
the acceptance of the Shares from the Optionee.

B. Duration - The duration of the Options shall be as determined by the
Committee, but in no event shall an Option granted hereunder be exercisable
after the earliest of any of the following dates: (i) the expiration of ten
(10) years from the date the Option is granted; (ii) one (1) year after the
cessation of employment or engagement, as the case may be, of the holder of the
Option with the Bank, or any Subsidiary, Affiliate or Parent of the Bank, except
in the event of termination of such employment or engagement, as the case may
be, by reason of disability, death or retirement; (iii) two (2) years after the
cessation of such employment or engagement, as the case may be, in the event of
termination of employment or engagement, as the case may be, due to death,
disability (within the meaning of Subsection 422(c)(6) of the Code) or
retirement. The Committee’s determination as to whether such employment,
engagement or election of an Optionee has ceased and the effective date thereof
shall be final and conclusive on all persons affected thereby. Whether military
or other government or eleemosynary service or other leave of absence will
constitute termination of such employment or engagement shall be determined in
each case by the Committee in its sole discretion.

 

5



--------------------------------------------------------------------------------

C. Non-transferability - ISOs granted under the Plan shall not be transferable
otherwise than by will or the laws of descent and distribution or as otherwise
permitted pursuant to Subsection 424(c)(4) of the Code (or any successor
provision). ISOs may be exercised during the lifetime of the Optionee only by
the Optionee personally or by the Optionee’s legal representative.

D. Exercise of Option - Options granted hereunder shall be exercisable in whole
or in part as determined by the Committee.

E. Conditions to Exercise of Options - Shares shall not be issued with respect
to any Option granted under the Plan unless the issuance and delivery of such
Shares shall comply with (or be exempt from) all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, any applicable state securities law, and
the requirements of any stock exchange or national market system on which the
Shares may then be listed. If the issuance or transfer of Shares to be issued or
issued pursuant to any Option granted under the Plan may in the opinion of
counsel to the Bank conflict or be inconsistent with or not be permitted under
any applicable law or regulation of any governmental agency having jurisdiction,
including, without limitation, regulations promulgated pursuant to federal and
state securities laws, the Bank reserves the right to delay the issuance of the
Shares upon the exercise of an Option and such delay shall be without liability
to or other obligation of the Bank. The Bank shall have no obligation hereunder
to file registration statements or other reports or notices or obtain any
license or permit or exemption under any federal or state law with respect to
the grant of an Option or the issuance of Shares upon the exercise of an Option
or the transfer of such Shares at any time thereafter. The Board of Directors or
Committee may require that the holder of an Option, as a condition to each
exercise of the Option in whole or in part, to represent to the Bank in writing
that the Shares to be acquired upon the exercise of the Option are to be
acquired by the holder of the Option for investment purposes only, for such
person’s own account, and not with a view to distribution and make such other
representations as counsel to the Bank may reasonably request to assure the
availability of an exemption from or compliance with the registration, notice,
reporting or permitting requirements of applicable federal or state securities
laws. The Option may also set forth such other terms and conditions relating to
the non-registration or qualification of the Shares or the issuance of the
Shares by the Bank or the transfer of the Shares by the Optionee under the
federal and state securities laws, as the Board of Directors or Committee may
prescribe. Such representations and other terms and conditions shall continue in
effect as long as counsel to the Bank may reasonably request.

F. Disposition of Shares - In the event the disposition of Shares acquired upon
the exercise of any Option is not covered by a then current registration
statement under the Securities Act of 1933, as amended, and under applicable
state securities laws, the Shares so purchased shall be restricted against
transfer to the extent and for as long as required by such laws and regulations
promulgated thereunder or until, and as long as, the Shares are covered by
applicable registration statements filed by the Bank in its sole discretion.

G. Tax Withholdings - The Bank, in its sole discretion and on terms it shall
determine, may withhold, or may grant to an Optionee the right to elect to have
withheld, Shares having a fair market value not in excess of the amount
necessary to satisfy the withholding tax

 

6



--------------------------------------------------------------------------------

obligations of the Optionee, in whole or in part, relating to the exercise of
the Option. The Optionee shall also pay in cash to the Bank any amount required
under the Code and other applicable statute or regulation to be withheld upon
the exercise of an Option.

 

7. EXERCISE.

An Option granted hereunder shall be exercisable in whole or in part only by
written notice delivered in person or by mail to the President of the Bank or
such other officer designated by the President, at its principal executive
office, specifying the number of Shares to be purchased and accompanied by
payment therefor and other consideration in accordance with the Option. The
holder of an Option shall not be deemed to be a holder of any Shares subject to
any Option and shall not be entitled to the rights of a holder of any Shares,
including the right to vote the Shares and to receive dividends, unless and
until such Shares have been issued.

 

8. TERMINATION AND AMENDMENT.

The Board of Directors may at any time terminate the Plan, or make such
amendments thereto or modifications thereof as it shall deem advisable,
including amendments deemed necessary or desirable to conform any ISO to any
change in the Code or regulations thereto; provided, however, that the Board of
Directors may not, without further approval by the shareholders of the Bank,
increase the total number of Shares for which Options may be granted under the
Plan or change the designation of the class of employees and other persons
eligible to receive Options. No termination, modification or amendment of the
Plan shall, without the consent of the Optionee to whom an Option shall
theretofore have been Granted, adversely affect the rights of such Optionee
under such Option without the written consent of such Optionee.

 

9. MISCELLANEOUS.

A. Applicable Law. The Plan shall be governed and construed in accordance with
the laws of the State of Georgia.

B. Employee/Employer Rights. The granting of Options hereunder shall be entirely
discretionary and nothing in the Plan shall be deemed to give any person any
right of continued employment, engagement or officership, as the case may be, or
give any person any right to receive Options or additional Options hereunder or
interfere in any way with the right of the Bank, its Parents, or Subsidiaries to
terminate the Optionee’s employment, engagement or election, as the case may be,
for any reason or the right of the Optionee to terminate his/her employment,
engagement, or officership, as the case may be, for any reason.

C. ISO Grants. The Plan is intended to provide in part for the grant of ISOs
pursuant to Section 422 of the Code, including amendments thereto hereafter
adopted, and the provisions of the Plan as they relate to ISOs and the ISOs
granted shall be construed to effectuate such purpose. If for any reason it is
subsequently determined that an Option intended to qualify as an ISO does not so
qualify, the Bank, any Parent, Subsidiary or Affiliate shall have no liability
to the Optionee and such Options shall be deemed to be Non-qualified Stock
Options.

 

7



--------------------------------------------------------------------------------

10. EFFECTIVE DATE.

The Plan shall become effective on the date of its adoption by the Board of
Directors subject to the approval of the Plan by the shareholders of the Company
within twelve (12) months after the date of its adoption. The date of granting
of an Option shall be the date on which the Committee makes the determination of
granting such Option or such later date as designated by the Committee.

 

8